DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 3 and 15 are cancelled.
	In view of the amendment, filed on 03/28/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 12/27/2021.
Objections to drawings
Objections to specification
Objection to claims
Rejection of claim 8 under 35 U.S.C. 112(b)

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 12/27/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7-11, 13-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20160346997 A1, submitted by applicant in IDS filed 12/23/2019), hereinafter Lewis.
Regarding Claim 1, Lewis discloses a method for 3D printing a 3D item using Fused Deposition Modeling ([0144]), the method comprising (i) providing 3D printable thermoplastic polymer material (deposition/extrusion with thermoplastic polymer [0144]) comprising particles embedded in the 3D printable thermoplastic polymer material (particles dispensed in matrix of polymer matrix [0009]), wherein the particles have a longest dimension length L1, a shortest dimension length L2, and an aspect ratio AR defined as the ratio of the longest dimension length L1 and the shortest dimension length L2 (particles have significant length-to-width aspect ratio [0057] Figure 2B), and (ii) depositing during a printing stage 3D printable thermoplastic polymer material to provide the 3D item to provide layers of the 3D printed thermoplastic polymer material with a layer height H (3D composite structure can be honeycomb built from thermoplastic layers [0099], with a thickness to each cell wall/honeycomb [0100, 0127]) wherein 4≤AR≤10,000 (particles have aspect ratio of 5 to 20 or greater than 100 [0079]) and 0.001≤H/L1≤1 (See further explanation). Lewis discloses the length of each cell wall may range from 0.5 mm to about 50 mm and the thickness (height) ranges from 20 microns to 20 mm ([0100]). For example, one would have success in choosing a 20mm height and 50mm length which will yield an H/L1 value of 0.4, which is between the claimed range of 0.001 and 1.
Lewis is silent in explicitly disclosing that the width is the shortest dimension length L2, as claimed in claims 1 and 9. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ascertain that the width of the particle, as taught by Lewis, as every particle has a width, that is usually less dimension than or at the most equal dimension to the length of the particle, and that, a shortest dimension length (L2) of the particle, as taught by Lewis, to be adjusted so for the “AR” meet the claimed equation of 4≤AR≤10,000 in order to facilitate or allow formation of improved 3D printed surfaces with controlled properties. 
	Similarly, Lewis is silent in explicitly disclosing the layers have a height H, as claimed in claims 1-2 and 9-10.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ascertain that the thickness of the printed honeycomb structure, as taught by Lewis, would dupe as the height (H), as taught by Lewis, since it does not pertain to the length or width of the structure and has the same dimensional function as a height measurement and to be adjusted so for “H/L1” meet the claimed requirement of 0.001≤H/L1≤l in order to facilitate or allow formation of improved 3D printed surfaces with controlled properties. 
Therefore, the teachings of Lewis fully read on all the limitations of Claim 1-2 and 9-10.

    PNG
    media_image1.png
    292
    582
    media_image1.png
    Greyscale

Regarding Claim 2, Lewis discloses the longest dimension length L1 is selected from the range of 5 pm - 1 mm (length is 0.5 mm to 50 mm [0100]), wherein the layer height H is selected from the range of 50 pm - 10 mm (height of cell ranges from 20 microns to 20 mm [0100]), and wherein the 3D printable thermoplastic polymer material (thermoplastic polymer [0144]) comprises in the range of 1-15 vol.% of the particles, relative to the total volume of the 3D printable thermoplastic polymer material (filler particles of composite ink formulation may be at least 5 vol. % [0085]).
Regarding Claim 4, Lewis discloses the 3D printable thermoplastic polymer material (thermoplastic polymer [0144]) comprises in the range of 1-5 vol.% of the particles, relative to the total volume of the 3D printable thermoplastic polymer material (filler particles of composite ink formulation may be at least 5 vo. % [0085]).
Regarding Claim 5, Lewis discloses the 3D printable thermoplastic polymer material (thermoplastic polymer [0144]) may comprise one or more of acrylonitrile butadiene styrene, polystyrene, polycarbonate, polyethylenetelepthalate, polymethylmethacrylate, and copolymers of two or more of these (thermoplastic may include one or more of the following: ABS, PC [0146]). 
Regarding Claim 7, Lewis discloses the particles comprise elongated shaped particles ([0079]). Lewis teaches the filler particles are more than one type, size and/or aspect ratio, allowing for optimization of the rheology of the composite ink formulation as well as enhancement of the mechanical properties of the printed composite structure ([0079]). Although not explicitly stated the particles are elongated, one of ordinary skill in the art would find it obvious to try a filler particle of obvious shape and would have a reasonable chance of success in doing so.
Regarding Claim 8, Lewis discloses one or more of the 3D printable thermoplastic polymer material (thermoplastic polymer [0144]) and the particles (particles dispensed in matrix of polymer matrix [0009]) are transmissive for one or more wavelengths in the visible light spectrum (polymer matrix is somewhat translucent [0136]).
Regarding Claim 9, Lewis discloses the 3D printed item comprises 3D printed thermoplastic polymer material, wherein the 3D printed thermoplastic polymer material comprises a thermoplastic material (thermoplastic polymer [0144]), wherein the 3D printed thermoplastic polymer material comprises particles embedded in the 3D printed thermoplastic polymer material (particles dispensed in matrix of polymer matrix [0009]), wherein the particles have a longest dimension length L1, a shortest dimension length L2, and an aspect ratio AR defined as the ratio of the longest dimension length L1 and the shortest dimension length L2 (particles have significant length-to-width aspect ratio [0057] Figure 2B), and wherein the 3D item comprises layers of the 3D printed thermoplastic polymer material with a layer height H (3D composite structure can be honeycomb built from thermoplastic layers [0099], with a thickness to each cell wall/honeycomb [0100, 0127]), wherein 4≤AR≤10,000 and 0.001≤H/L1≤l (see above explanation in Claim 1).
Regarding Claim 10, Lewis discloses the longest dimension length L1 is selected from the range of 5 pm - 1 mm (length is 0.5 mm to 50 mm [0100]), wherein the layer height H is selected from the range of 50 pm - 10 mm (height of cell ranges from 20 microns to 20 mm [0100]), and wherein the 3D printed thermoplastic polymer 4material (thermoplastic polymer [0144])  comprises in the range of 1-15 vol.% of the particles relative to the total volume of the 3D printed thermoplastic polymer material (filler particles of composite ink formulation may be at least 5 vol. % [0085]).
Regarding Claim 11, Lewis discloses the particles comprise elongated shaped particles ([0079]). Lewis teaches the filler particles are more than one type, size and/or aspect ratio, allowing for optimization of the rheology of the composite ink formulation as well as enhancement of the mechanical properties of the printed composite structure ([0079]). Although not explicitly stated the particles are elongated, one of ordinary skill in the art would find it obvious to try a filler particle of obvious shape and would have a reasonable chance of success in doing so.
Regarding Claim 13, Lewis discloses the 3D printed item has a surface (Figure 2A), wherein the surface comprises substructures with tops and bottoms (honeycomb structure has top and bottom to structure Figure 2A), wherein the substructures comprise a plurality of layers with a top-top distance between adjacent tops, wherein d3/H≥10.
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that one could measure the distance between the plurality of layers to understand the length scale of printing, which can then be used to fine-tune the printing process, leading to a form efficient object creation process.
	Similarly, there must exist a ratio where d3/H≥10 based off the height disclosed by Lewis, and one of ordinary skill in the art would have reasonable success in choosing the claimed ratio d3/H≥10. Therefore, Lewis teaches all of the limitations of Claim 13.
Regarding Claim 14, Lewis discloses a lighting system comprising (a) a light source configured to generate light source light and a 3D printed item according to claim 9 (see above rejection of Claim 9), configured to transmit or reflect at least part of the light source light (UV light activation system [0067]).
Although not explicitly stated, it would have been obvious to one of ordinary skill of the art that the UV light originates from a lighting system, such as a laser source, as this is very well-known in the art and provides selective laser sintering to locally fabricate the 3D item in an efficient manner. Similarly, although not explicitly stated the UV light is reflected or transmitted, this is also well-known in the art through use of scanners or mirrors, and it would be obvious that the UV light system include a scanner to better focus the light form the object at specific locations, leading to a more efficient manufacturing process.
Regarding Claim 16, Lewis discloses the particles comprise fiber shaped particles (filler particles can be carbon-based specifically carbon-fiber shaped particles [0073]).
Regarding Claim 17, Lewis discloses, according to Claim 9, the particles comprise fiber shaped particles (filler particles can be carbon-based specifically carbon-fiber shaped particles [0073]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20160346997 A1) as applied to Claims 1 and 9 respectively above, and further in view of Mason et al. (WO 2016083797 A1, submitted by applicant in IDS filed 12/23/2019), hereinafter Mason.
Regarding Claim 6, Lewis discloses all of the limitations as set forth above in the rejection of Claim 1. Lewis discloses the particles comprise one or more of mica particles, glass particles, and carbon particles (filler particles can be carbon-based specifically carbon-fiber shaped particles [0073]). Lewis is deficient in disclosing the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum.
In the analogous art, Mason teaches a printed article and a feedstock for printing comprising a matrix forming material, in particular a polymeric material , and a filler material dispersed within the matrix forming material , in which the filler material comprises glass flakes used for 3D printing (Abstract). Mason discloses the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum (glass flakes coated with conductive coating like silver [0030]). Mason teaches the advantages of such are coating are to make the particles electrically conductive to make it an electrical conductor for more efficient heat transfer within the particle to optimize the printing process ([0030]). The teachings of Mason and the claimed invention would be considered analogous because both ascertain to a printed article for printing comprising a matrix forming material, in particular a polymeric material, and a filler material dispersed within the matrix forming material, in which the filler material comprises glass flakes used for 3D printing (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lewis such that the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum, as the method of Lewis in order to make the particles electrically conductive to make it an electrical conductor for more efficient heat transfer within the particle to optimize the printing process ([0030]).
Regarding Claim 12, Lewis discloses all of the limitations as set forth above in the rejection of Claim 9. Lewis discloses the 3D printable thermoplastic polymer material comprises in the range of 1-5 vol.% of the particles, relative to the total volume of the 3D printable thermoplastic polymer material (filler particles of composite ink formulation may be at least 5 vo. % [0085]), and wherein the 3D printed thermoplastic polymer material may comprise one or more of acrylonitrile butadiene styrene, polystyrene, polycarbonate, polyethylenetelepthalate, polymethylmethacrylate, and copolymers of two or more of these (thermoplastic may include one or more of the following: ABS, PC [0146]), and the particles comprise one or more of mica particles, glass particles, and carbon particles (filler particles can be carbon-based specifically carbon-fiber shaped particles [0073]). Lewis is deficient in disclosing the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum.
Mason discloses the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum (glass flakes coated with conductive coating like silver [0030]). Mason teaches the advantages of such are coating are to make the particles electrically conductive to make it an electrical conductor for more efficient heat transfer within the particle to optimize the printing process ([0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lewis such that the particles comprise one or more coated particles and uncoated particles, wherein the coating comprises one or more of silver and aluminum, as the method of Lewis in order to make the particles electrically conductive to make it an electrical conductor for more efficient heat transfer within the particle to optimize the printing process ([0030]).
Response to Arguments
Applicant's arguments, filed on 03/28/2022, have been fully considered but they are not persuasive.
Applicant argues that “nothing in Lewis mentions or recognizes the ratios of: (1) longest dimension length L1 and the shortest dimension length L2 of a particle (4≤AR≤10,000) and (2) the layer height H and the longest dimension length L1 of the particles in a range of 0.001~1 (e.g. 0.001≤H/L1≤1), as claimed, without impermissible hindsight. It is not obvious for a skilled person to implement the 3D printing method of D1 should be modified to arrive at the method for 3D printing a 3D item by means of Fused Deposition Modeling according to the invention, because the skilled person can make many choices for the layer height (H), and longest dimension length (L1) and the shortest dimension length (L2) of a particle. The person skilled in the art will not arrive at the ranges of L1/L2 and H/L1 according to the present invention without making non-obvious choices for which values of H and L1 and L2 to select.” Further, Applicant argues that “an example is provided wherein the thickness (height) is selected as 20mm and the length as 50mm which yield a layer height/longest dimension H/L1 value of 0.4. However, these values would yield an aspect ratio of 2.5, and would thus not yield an aspect ratio between 4≤AR≤10,000, as claimed.”
The arguments are not found persuasive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ascertain a width of the particle, as every particle has a width, that is usually less than or at the most equal to the length of the particle, and it would have been obvious that a shortest dimension length (L2) of the particle, as taught by Lewis, to be adjusted so for the “AR” meet the claimed equation of 4≤AR≤10,000, as claimed in claim 1. Further, it would have been obvious to ascertain a thickness of the printed honeycomb structure, as a height (H) of the printed honeycomb structure, as taught by Lewis, to be adjusted so for “H/L1” meet the claimed requirement of 0.001≤H/L1≤l, as claimed in claim 1.
Further, applicant’s argument that “a surprising technical effect of these distinct features is that method for 3D printing a 3D item by means of Fused Deposition Modeling wherein 4≤AR≤10,000 and 0.001≤H/L1≤1 facilitates or allows for achieving a 3D printed surface having cactus like effect wherein the cactus appearance formation and cactus property may especially be controlled” was not found persuasive. It is noted that the features upon which applicant relies, may provide a potential for the claimed subject matter to overcome the cited references, but are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, since the above features are not claimed, applicant’s argument that “the reason that a 3D printing method disclosed in Lewis relates to a different effect i.e. obtaining a 3D printed item which has a high specific stiffness and strength (see e. g. par. 0056)” was not found persuasive.
Finally, after a review of the submitted remarks in view of rejections of the claims and the cited prior art, it has been concluded that Applicant and the Office have different interpretation of the cited references in view of the claimed subject matter. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	05/06/2022